

116 S1157 IS: Rural Educator Support and Training Act
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1157IN THE SENATE OF THE UNITED STATESApril 11, 2019Mr. Tester (for himself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to establish a scholarship program for educators of rural
			 students and provide for loan forgiveness for rural educators, to amend
			 the Elementary and Secondary Education Act of 1965 to provide professional
			 development grants for rural elementary schools and secondary schools, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Rural Educator Support and Training Act or the REST Act.
		IStudent assistance
			AScholarships for the study of education and school administration
 101.Scholarship programs for educators of rural studentsPart B of title II of the Higher Education Act of 1965 (20 U.S.C. 1031 et seq.) is amended by adding at the end the following:
					
						6Rural educator scholarship program
							259.Purpose; definition of Bureau-funded school
 (a)PurposeThe purpose of this subpart is to provide a more stable base of education professionals to serve in rural public elementary schools and secondary schools, local educational agencies, and State educational agencies.
 (b)Bureau-Funded schoolIn this subpart, the term Bureau-funded school has the meaning given the term in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021).
								259A.Terms and conditions of contracts for scholarship grants
 (a)In generalUnless otherwise specified, a scholarship grant under this subpart shall have the terms and conditions described in this section.
								(b)Contents of contract
 (1)In generalThe written contract between the Secretary and the individual receiving a scholarship grant under this subpart shall contain the following:
 (A)A statement that the Secretary agrees to provide the individual with a scholarship in accordance with section 259B or 259C, as the case may be.
 (B)A statement that the individual agrees— (i)to accept the relevant scholarship under this subpart;
 (ii)to maintain enrollment in the course of study for which the scholarship was awarded until the individual completes the course of study;
 (iii)while enrolled in such course of study, to maintain an acceptable level of academic standing (as determined by the Secretary, taking into account the requirements of the institution of higher education offering such course of study); and
 (iv)to serve, through full-time employment at an eligible school or eligible service employer (as described under section 259B or 259C, as the case may be), for a time period (referred to in this section as the period of obligated service) equal to the greater of—
 (I)1 year for the equivalent of each school year for which the individual was provided a scholarship under this subpart; or
 (II)3 years. (C)A statement of the damages to which the United States is entitled, under subsection (d), for the individual's breach of the contract.
 (D)Any other relevant statements of the rights and liabilities of the Secretary and of the individual, in accordance with the provisions of this subpart.
										(2)Period of obligated service
 (A)In generalThe recipient of a scholarship grant under this subpart shall be required to carry out a period of obligated service, as described in paragraph (1)(B)(iv).
										(B)Deferment
 (i)In generalAt the request of an individual who has entered into a contract described in this subsection, the Secretary shall grant a deferment for the period of obligated service of such individual under such contract for any of the following reasons:
 (I)Advanced studyFor advanced study to enable such individual to complete a course of study leading to an advanced degree in elementary or secondary education or school administration, or needed to become certified by a State or Indian tribe to teach, for an appropriate period (in years, as determined by the Secretary).
 (II)Family and medical leaveFor family or medical leave for a period in alignment with section 102 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612) and as approved by the Secretary.
 (III)Military serviceIf the individual is a member of the National Guard or other reserve component of the Armed Forces of the United States, or a member of such Armed Forces in a retired status, and such individual is called or ordered to active duty (as defined in section 101(d)(1) of title 10, United States Code), such individual shall be eligible for a deferment during the period of active duty and for an appropriate period (as determined by the Secretary) after returning from active duty.
 (ii)Conditions of defermentA deferment granted under clause (i) shall be subject to the following conditions: (I)The deferment period shall not be counted as satisfying any period of obligated service that is required under this section.
 (II)The period of obligated service of the individual shall commence at the later of— (aa)90 days after the completion of the deferment period;
 (bb)the commencement of the first school year at the school where the individual has been hired that begins after the completion of the deferment; or
 (cc)a date specified by the Secretary. (C)Part-time studyIn the case of an individual receiving a scholarship under this subpart who is enrolled part-time in an approved course of study—
 (i)a scholarship under this subpart shall be for a period of years not to exceed the part-time equivalent of 4 years, as determined by the Secretary;
 (ii)the period of obligated service shall be equal to the greater of— (I)1 year for the equivalent of each full-time academic year for which the individual was provided a scholarship (as determined by the Secretary by adding the fractions of a full-time academic year that each period of part-time attendance comprises); or
 (II)3 years; and (iii)the amount of the monthly stipend specified in subsection (c) shall be reduced pro rata, as determined by the Secretary, based on the number of hours of study in which such individual is enrolled.
											(c)Scholarship
 (1)In generalA scholarship provided to a student under this subpart for a school year shall equal the amount of— (A)the tuition of the student;
 (B)all other reasonable educational expenses incurred by the student in such school year, including fees, books, laboratory expenses, and other expenses as determined by the Secretary; and
 (C)a stipend of $800 per month (adjusted in accordance with paragraph (3)) for each of the 12 consecutive months beginning with the first month of such school year.
 (2)Payment to an institution of higher educationThe Secretary may contract with an institution of higher education in which a participant in the scholarship program under this subpart is enrolled for the payment to such institution on behalf of the student of the amounts of tuition and other reasonable educational expenses described in subparagraphs (A) and (B) of paragraph (1). Payment to such institution may be made without regard to subsections (a) and (b) of section 3324 of title 31, United States Code.
 (3)StipendThe amount of the monthly stipend described in paragraph (1)(C) shall be increased by the Secretary for each school year ending in a fiscal year beginning after September 30, 2018, by the amount (rounded to the next highest multiple of $1) equal to the amount of such stipend multiplied by the percentage adjustment in the rates of pay under the General Schedule taking effect under section 5303 of title 5, United States Code, during the fiscal year in which such school year ends (if such adjustment is an increase).
									(d)Liability; failure To complete the period of obligated service; repayment
 (1)LiabilityAn individual who has entered into a written contract with the Secretary under this section shall be liable to the United States for the amount that has been paid to, or on behalf of, such individual under the contract, if such individual—
 (A)fails to maintain an acceptable level of academic standing in the institution of higher education in which the individual is enrolled (as determined by the Secretary taking into account the requirements of the institution of higher education offering such course of study);
 (B)is dismissed from such institution of higher education for disciplinary reasons; (C)voluntarily terminates the training in such institution of higher education for which such individual is provided a scholarship under such contract before the completion of such training; or
 (D)fails to accept payment, or instructs the institution of higher education in which such individual is enrolled not to accept payment, under this section.
 (2)Failure to complete the period of obligated serviceAn individual who has entered into a written contract with the Secretary under this section may petition the Secretary to delay the date on which the individual would otherwise be required to begin the period of obligated service if such individual has not succeeded in obtaining employment required by this section. In support of such petition, the individual shall supply such reasonable information as the Secretary may require. The Secretary shall retain full discretion regarding the decision about whether to grant or decline such a delay and to determine the duration of any delay that is granted.
									(3)Repayment
 (A)In generalAn individual who has entered into a written contract with the Secretary under this section and who is liable for any amount of damages which the United States is entitled to recover under this subsection shall—
 (i)begin payment of such damages to the United States within 1 year of the date of the breach or on such later date as specified by the Secretary; and
 (ii)repay the amount of such damages in full following a schedule and by a deadline determined by the Secretary.
 (B)Recovery of damagesIf damages described in subparagraph (A) are delinquent for 3 months, the Secretary shall, for the purpose of recovering such damages—
 (i)utilize collection agencies contracted with by the Administrator of the General Services Administration; or
 (ii)enter into contracts for the recovery of such damages with collection agencies selected by the Secretary.
 (C)Contracts for recovery of damagesEach contract for recovering damages pursuant to this paragraph shall provide that the contractor will, not less than once every 6 months, submit to the Secretary a status report on the success of the contractor in collecting such damages. Section 3718 of title 31, United States Code, shall apply to any such contract to the extent not inconsistent with this subsection.
 (4)DeathUpon the death of an individual who receives, or has received, a scholarship under this subpart, any obligation of such individual for service or payment that relates to such scholarship shall be canceled.
									(5)Waiver
 (A)Required waiverThe Secretary shall provide for the partial or total waiver or suspension of any obligation of service or payment of a recipient of a scholarship under this subpart, if the Secretary determines that—
 (i)it is not possible for the recipient to meet the obligation or make the payment; (ii)requiring the recipient to meet the obligation or make the payment would result in extreme hardship to the recipient; or
 (iii)the enforcement of the requirement to meet the obligation or make the payment would be unconscionable.
 (B)Permissible waiverNotwithstanding any other provision of law, for other good cause shown, the Secretary may waive, in whole or in part, the right of the United States to recover funds made available under this section.
										(6)Bankruptcy
 (A)In generalSubject to subparagraph (B), and notwithstanding any other provision of law, with respect to a recipient of a scholarship under this subpart, no obligation for payment may be released by a discharge in bankruptcy under title 11.
 (B)ExceptionThe prohibition described in subparagraph (A) shall not apply if— (i)such discharge is granted after the expiration of the 5-year period beginning on the initial date on which that payment is due; and
 (ii)the bankruptcy court finds that the nondischarge of the obligation would be unconscionable. (e)Applicability of other provisionsNotwithstanding any other provision of law, an individual receiving a scholarship under this subpart shall continue to be eligible for any other grant programs and loan forgiveness programs for which the individual would otherwise be eligible.
								259B.Rural student educator scholarship program
								(a)Grants authorized
 (1)In generalThe Secretary shall provide to each eligible applicant who is accepted for a scholarship under this section with a scholarship grant in each school year or years for a period during which such individual is pursuing a course of study in elementary or secondary education or school administration at an institution of higher education.
 (2)DesignationScholarships made under paragraph (1) shall be designated rural student educator scholarships. (b)Eligibility (1)In generalThe Secretary shall select which eligible applicants will receive a rural student educator scholarship under subsection (a).
 (2)CriteriaIn order to be eligible to receive a rural student educator scholarship, an individual shall— (A)be accepted for enrollment, or be enrolled, as a full-time or part-time student in a course of study in elementary or secondary education or school administration at an institution of higher education;
 (B)submit an application to participate in the rural educator scholarship program at such time and in such manner as the Secretary shall determine; and
 (C)sign and submit to the Secretary, at the time that such application is submitted, a written contract as described in section 259A(b), which shall include a commitment to serve through full-time employment at an eligible school for the period of obligated service.
 (c)Eligible schoolsAn individual shall be considered to be serving, through full-time employment at an eligible school, as required under section 259A(b)(1)(B)(iv), if the individual is employed full-time in a public elementary school or secondary school that is served by a local educational agency that is eligible to receive assistance under part B of title V of the Elementary and Secondary Education Act of 1965.
 (d)Placement assistanceThe Secretary shall assist the recipient of a rural educator scholarship in learning about placement opportunities in eligible schools by transmitting the name and educational credentials of such recipient to—
 (1)State educational agency clearinghouses for recruitment and placement of kindergarten, elementary school, and secondary school teachers and administrators in States receiving assistance under title V of the Elementary and Secondary Education Act of 1965;
 (2)elementary schools and secondary schools that are Bureau-funded schools; and (3)tribal education agencies.
									259C.Rural educator graduate fellowship program
								(a)Grants authorized
 (1)In generalThe Secretary shall make scholarship grants in accordance with this section to individuals who are enrolled on a full-time or part-time basis in institutions of higher education and pursuing a graduate level course of study in education or school administration.
 (2)DesignationScholarships made under paragraph (1) shall be designated rural educator graduate fellowships. (b)Eligibility (1)In generalThe Secretary shall select which eligible applicants will receive a rural educator graduate fellowship under subsection (a).
 (2)CriteriaIn order to be eligible to receive a rural educator graduate fellowship, an individual shall— (A)be accepted for enrollment, or be enrolled, as a full-time or part-time student in a graduate level course of study in education or school administration at an institution of higher education;
 (B)submit an application to participate in the rural educator graduate fellowship program at such time and in such manner as the Secretary shall determine; and
 (C)sign and submit to the Secretary, at the time that such application is submitted, a written contract as described in section 259A, which shall include a commitment to serve through full-time employment at an eligible service employer for the period of obligated service.
 (c)Eligible service employersAn individual shall be considered to be serving, through full-time employment at an eligible service employer, as required under section 259A(b)(1)(B)(iv), if the individual is employed full-time in a public elementary school or secondary school that is served by a local educational agency that is eligible to receive assistance under part B of title V of the Elementary and Secondary Education Act of 1965.
 (d)Placement assistanceThe Secretary shall assist the recipient of a rural educator graduate fellowship in learning about placement opportunities in eligible service employers in such manner as the Secretary determines appropriate..
				BLoan forgiveness for rural educators
				111.Loan forgiveness for educators teaching in rural local educational agencies
 (a)Part b loansSection 428J of the Higher Education Act of 1965 (20 U.S.C. 1078–10) is amended— (1)in subsection (b)(1), by inserting subject to subsection (c)(4), before has been employed; and
 (2)in subsection (c), by adding at the end the following:  (4)Additional amounts for teachers in rural local educational agenciesNotwithstanding the amount specified in paragraph (1) and the requirements under subparagraphs (A) and (B) of subsection (b)(1), the aggregate amount that the Secretary shall repay under this section shall be not more than $17,500 in the case of a borrower who has been employed as a full-time teacher for 5 consecutive complete school years in a public elementary school or secondary school that is served by a local educational agency that is eligible to receive assistance under part B of title V of the Elementary and Secondary Education Act of 1965..
 (b)Part d loansSection 460 of the Higher Education Act of 1965 (20 U.S.C. 1087j) is amended— (1)in subsection (b)(1), by inserting subject to paragraphs (4) and (5) of subsection (c), before has been employed; and
 (2)in subsection (c), by adding at the end the following:  (4)Additional amounts for teachers in rural local educational agenciesNotwithstanding the amount specified in paragraph (1) and the requirements under subparagraphs (A) and (B) of subsection (b)(1), the aggregate amount that the Secretary shall cancel under this section shall be not more than $17,500 in the case of a borrower who has been employed as a full-time teacher for 5 consecutive complete school years in a public elementary school or secondary school that is served by a local educational agency that is eligible to receive assistance under part B of title V of the Elementary and Secondary Education Act of 1965..
						IIInstitutional aid
 201.National board certification incentive programPart B of title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7341 et seq.) is amended by adding at the end the following:
				
					4National board certification incentive program
						5241.National board certification incentive program
 (a)PurposesThe purposes of this section are— (1)to improve the skills of qualified individuals who teach rural students;
 (2)to provide an incentive for qualified teachers to continue to utilize their enhanced skills in elementary schools and secondary schools serving rural communities; and
 (3)to increase the retention of highly skilled teachers in rural elementary schools and secondary schools.
 (b)DefinitionsIn this section: (1)Eligible educatorsThe term eligible educator means a teacher who teaches in a public elementary school or secondary school that is served by a local educational agency that is eligible to receive assistance under this part.
 (2)Eligible entitiesThe term eligible entity means— (A)a State educational agency that is eligible to receive assistance under this part, in consortium with an institution of higher education;
 (B)a local educational agency that is eligible to receive assistance under this part, in consortium with an institution of higher education; or
 (C)an Indian tribe or organization, in consortium with a local educational agency that is eligible to receive assistance under this part and an institution of higher education.
 (3)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act.
 (c)Program authorizedThe Secretary is authorized to award grants to eligible entities having applications approved under this section to enable such eligible entities to—
 (1)reimburse eligible educators for out-of-pocket costs associated with obtaining teacher certification or credentialing by the National Board for Professional Teaching Standards; and
 (2)provide an increase in annual compensation, in an amount equal to not less than $5,000 and not more than $10,000, for eligible educators with a certification from the National Board for Professional Teaching Standards for the duration of the grant under this section.
 (d)ApplicationEach eligible entity desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information, as the Secretary may reasonably require.
							(e)Awarding of grants
 (1)In generalIn awarding grants under this section, the Secretary shall determine the amount and length of each grant, which shall be for an initial period of not more than 5 years.
 (2)ExtensionThe Secretary may extend an initial grant period under paragraph (1) for an additional period of not more than 5 years, which amount shall be used to provide an increase in annual compensation described in subsection (c)(2) for educators who obtained certification or credentialing during the initial grant period.
 (f)Restrictions on compensation increasesThe Secretary shall require and ensure that individuals who obtain a certification from the National Board for Professional Teaching Standards under this section continue to teach at a school served by the eligible entity through which funding for such certification was obtained as a condition of receiving annual compensation increases provided for in this section.
							(g)Progress reports
 (1)In generalFor every year for which Congress appropriates funds for grants under this section, the Secretary shall provide a report on the progress of the eligible entities receiving grants under this section in meeting applicable progress standards, as determined by the Secretary.
 (2)DisseminationThe Secretary shall disseminate the report described in this subsection to each of the following: (A)The Committee on Health, Education, Labor, and Pensions of the Senate.
 (B)The Committee on Education and Labor of the House of Representatives..